RobiNsoN, Judge:
The circuit court overruled a motion to quash an execution and the plaintiffs in the motion have prosecuted this writ of error to reverse the order made in the premises.
The execution issued on a judgment of the Supreme Court of Appeals, which judgment is in the following words: “* * * and that the appellees * * * do pay to the appellants their costs about the prosecution of their appeal and supersedeas in this Court in this behalf expended.” The mandate which certified this judgment to the circuit court was accompanied by a taxation of the costs incurred and recovered by the appellants, according to the usual practice in that regard. The execution on this judgment for costs properly issued in the circuit court, pursuant to the following statutory provision: “The court from which any ease may have come to the supreme court of appeals, shall enter the decision of the appellate court as its own, and execution thereon may issue accordingly.” Code 1906, ch. 135, see. 29. The execution called for the exact amount of the costs taxed in the Supreme Court of Appeals. It followed the mandate of the appellate court and the taxation which accompanied that mandate. .That taxation had been made by the clerk of the Supreme Court of Appeals under the authority of this provision: “The clerk of the court wherein a party recovers costs shall tax the same.” Code 1906, eh. 138, see. 12.
One item of the costs so taxed was the expense of the bond required to perfect the appeal and supersedeas. The bond was furnished the appellants by a surety company. The law allows tfote inclusion of the reasonable expense of a suit bond in the costs recovered by the party from whom such bond is required. Code 1906, ch. 87, sec. 17al. The parties against whom *284the execution issued, the appellees in the former proceeding, conceived that the sum -taxed against th'em for the expense of the appeal bond was not warranted by the statute last cited, nor by the judgment on the appeal. As a remedy to prevent the collection of this item, they chose the motion to quash the execution which is now before us.
The case does not call for a construction of the statute allowing- as costs the expense of a suit bond. We need not say when and in what amount this expense may be included as costs. Let us assume that the complaining parties are right in their contention that the item in this case is. unwarranted. A motion to quash totally the execution could not prevail merely because an improper or. unwarranted item was included in the costs. There was unquestionably a valid judgment for costs. That judgment would support an- execution for the proper amount. S'ome amount was proper. An execution on a valid judgment for costs cannot be quashed merely because of clerical irregularities in the amount. The proper course is to move for a correction in this particular. An erroneous taxation of costs furnishes no ground for quashing the writ. The error may be corrected on a motion to retax the costs. Freeman on Executions, sec. 78; Herman on Executions, sec. 404; 11 Cyc. 161-2; 17 Cye. 1155. There are many cases in point. “The refusal of courts to quash writs because of some irregularity therein and the directing amendments instead is based upon the ground that the irregularit3r has been of no injury to the moving party and that it is unjust to punish, the plaintiff, and to deprive him of some right, because of an error of an officer in issuing the writ, to which the plaintiff did not contribute.” Freeman on Executions, supra,.
Plaintiffs in the motion submit that the circuit court at the least should have amended the writ so as to exclude the item as to which objection is made. If the taxation had pertained to a judgment of the circuit court, such amendment could have been made by that court. On the motion to quash, the circuit court could have done what would have merely amounted to> a re-taxation of costs recovered in that court. But did not the circuit court properly dismiss the motion to quash without amending the writ since the execution was in direct accord with the tax*285ation made in tbe appellate court? Clearly so, we bold. The circuit court had no authority to do that which would retax the costs recovered in the Supreme Court of Appeals. It could only follow the mandate and taxation that came down to it. No statute gives it any other power. Surely an inferior court is warranted in honoring as correct and legal a taxation of costs made in a superior court wherein those costs are recovered.
The jurisdiction to retax costs belongs to the court in which they are recovered and originally taxed. “Proceedings to re-tax must as a general rule be heard before the court of which the clerk who taxed the costs is an officer.” 11 Cvc. 160. These complaining parties have a clear remedy by which to eliminate the item of expense for the bond, if it is not legal. They may apply to the Supreme Court of Appeals for a re-taxation of the costs. Armed with a retaxation made by the appellate court and certified to the circuit court, they will be able readily to have the writ amended. No other course would be regular. The item for the expense of the bond, if taxable anywhere, is taxable in the Supreme Court of Appeals, for that item of costs was incurred in a suit or proceeding pending in that court. It was incurred there on an appeal and superse-deas. The bond pertains to the proceedings above. The expense of the bond was incurred by reason of the appellate proceedings. It must be taxed as costs thereof, for it can only be recovered as appellate costs. The fact that the bond is given and filed in the office of the clerk below does not change the relation that tins expense bears to the appellate proceedings. If we must permit the retaxation of such an item in another court, then we must permit the retaxation of all other-items of appellate costs, there. The costs due the clerk of the court of last resort, the expense of orders of publication made in that court at the capital, the expense of printing records, and many other appellate charges, may be called into question in distant parts of the state before tribunals which do not have on file the original proofs warranting those • charges. Orderly and 'satisfactory procedure demands that the taxation of the costs of a suit be called into question in the court in which those costs were incurred.
Other courts have dealt with the question which this case *286presents. An inferior appellate court in Missouri held: “A motion to re-tax costs will not be entertained where the costs have been taxed in accordance with the mandate of the supreme court.” Ames v. Scudder, 20 Mo. App. 64. The Supreme Court of Louisiana denied that there was jurisdiction in the inferior court in relation to the amount of costs recovered above. State ex rel. Johnson v. Judges, 107 La. 69. One of the points held in that case may be fittingly quoted here: * “The judgment is intended to embrace within its terms all questions regarding costs. If, for any reason, there remains an undecided question regarding the costs, after the decision has been rendered, and- a question of interpretation or construction arises, the court by which the judgment was rendered, is the court of competent jurisdiction.” The same rule is elsewhere expressed as follows: “If for -any reason there remains' an undecided question regarding costs after decision on appeal, the court by which the judgment is rendered is the court to determine it.” 11 'Cve. 161.
The order overruling the.motion to quash the execution is not erroneous. It will be affirmed.

Affirmed.